NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALFREDO SEMPER,
Plaintiff-Appellant,
V.
UNITED STATES,
Defenclant-Appellee.
2012-5003 .
Appea1 from the United States Court of Federa1
C1aims in case no. 10-CV-616, Judge Marian Blank Horn.
ON MOTION
0 R D E R
The United States moves for a 45-day extension of
time, until March 12, 2012, to file its response brief.
Alfredo Semper opposes
Upon consideration thereof
IT ls ORDERE:o THAT:

SEMPER v. Us 2
The motion is granted
FoR THE CoURT
JAN 05 mm 131 Jan H0rba1y
Date J an Horba1y
C1erk
'FlLED
cc: AndreW C. Simpson, Esq. 15-3 cm-mT°F APFEALS mm
Dawn E. Goodman, Esq. “.`|E FEDERALcmcU|T
521 JAN 05 2012
JAN HOHBALY
CLEHK__
lo